          Case 3:20-cv-04423-JD Document 66 Filed 03/08/21 Page 1 of 4



   George A. Zelcs (pro hac vice)                       David H. Kramer, SBN 168452
 1 Randall P. Ewing, Jr. (pro hac vice)                 Maura L. Rees, SBN 191698
   Ryan Z. Cortazar (pro hac vice)                      Lauren Gallo White, SBN 309075
 2 KOREIN TILLERY, LLC
                                                        WILSON SONSINI GOODRICH &
   205 North Michigan, Suite 1950
 3 Chicago, IL 60601                                    ROSATI
   Telephone: (312) 641-9750                            Professional Corporation
 4 Facsimile: (312) 641-9751                            650 Page Mill Road
   Email: gzelcs@koreintillery.com                      Palo Alto, CA 9434-1050
 5 Email: rewing@koreintillery.com                      Telephone: (650) 43-9300
   Email: rcortazar@koreintillery.com                   Facsimile: (650) 565-5100
 6
                                                        Email: dkramer@wsgr.com
   Stephen M. Tillery (pro hac vice)                    Email: mrees@wsgr.com
 7 Steven M. Berezney, CA Bar #329923
                                                        Email: lwhite@wsgr.com
   Carol O’Keefe (pro hac vice)
 8 KOREIN TILLERY, LLC
                                                        Brian M. Willen
   505 North 7th Street, Suite 3600
 9 St. Louis, MO 63101                                  WILSON SONSINI GOODRICH &
   Telephone: (314) 241-4844                            ROSATI
10 Facsimile: (314) 241-3525                            Professional Corporation
   Email: stillery@koreintillery.com                    1301 Avenue of the Americas, 40th Floor
11 Email: sberezney@koreintillery.com                   New York, NY 10019-6022
   Email: cokeefe@koreintillery.com                     Telephone: (212) 999-5800
12                                                      Facsimile: (212) 999-5801
   Joshua Irwin Schiller, CA Bar #330653                Email: bwillen@wsgr.com
13 BOIES SCHILLER FLEXNER LLP
   44 Montgomery St., 41st Floor                        Attorneys for Defendants YouTube, LLC and
14 San Francisco, CA 94104                              Google LLC
   Telephone: (415) 293-6800
15 Facsimile: (415) 293-6899
   Email: jischiller@bsfllp.com
16
   Philip C. Korologos (pro hac vice)
17 Joanna Wright
   BOIES SCHILLER FLEXNER LLP
18 55 Hudson Yards, 20th Floor
   New York, NY 10001
19 Telephone: (212) 446-2300
   Facsimile: (212) 446-2350
20 Email: pkorologos@bsfllp.com
   Email: jwright@bsfllp.com
21
   Attorneys for Plaintiffs Maria Schneider and
22 Pirate Monitor LTD

23

24

25

26

27

28
                                                      1
     Pltf. Pirate Monitor LTD’s FRCP 41(a)(1)(A)(ii) Voluntary Dismissal Pursuant to Stip. 5:20-cv-4423
          Case 3:20-cv-04423-JD Document 66 Filed 03/08/21 Page 2 of 4



                                  UNITED STATES DISTRICT COURT
 1
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 2
   MARIA SCHNEIDER and PIRATE
 3
   MONITOR LTD, individually and on behalf of
 4 all others similarly situated;
                                                          CASE NO. 5:20-cv-4423
 5                  Plaintiffs,
                                                          PLAINTIFF PIRATE MONITOR LTD’S
 6           vs.                                          VOLUNTARY DISMISSAL PURSUANT
                                                          TO STIPULATION UNDER FRCP
 7 YOUTUBE, LLC and GOOGLE LLC;                           41(a)(1)(A)(ii)
 8               Defendants.
     _____________________________________
 9
     YOUTUBE, LLC and GOOGLE LLC;
10
     Counter-Plaintiffs,
11
     v.
12
   PIRATE MONITOR LTD, PIRATE
13 MONITOR LLC, and GÁBOR CSUPÓ;

14 Counter-Defendants.

15

16
            PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil
17
     Procedure, Plaintiff Pirate Monitor LTD hereby dismisses this action with prejudice against Defendants
18
     YouTube, LLC and Google LLC. Voluntary dismissal without a Court order is proper because all
19
     parties have stipulated to this dismissal and signed below. No compensation was paid to Pirate Monitor
20
     LTD by Defendants in connection with this voluntary dismissal. All parties to this litigation shall bear
21
     their respective costs, attorneys’ fees, and expenses related to the dismissed Pirate Monitor LTD claims.
22
     Plaintiff Maria Schneider’s claims and Defendants’ counterclaims remain.
23

24 Dated: March 8, 2021                                     Respectfully submitted,
25
                                                            /s/ Steven M. Berezney
26                                                          George A. Zelcs
                                                            Randall P. Ewing, Jr.
27                                                          Ryan Z. Cortazar
                                                            KOREIN TILLERY, LLC
28                                                2
     Pltf. Pirate Monitor LTD’s FRCP 41(a)(1)(A)(ii) Voluntary Dismissal Pursuant to Stip.      5:20-cv-4423
         Case 3:20-cv-04423-JD Document 66 Filed 03/08/21 Page 3 of 4



                                                          205 North Michigan, Suite 1950
 1                                                        Chicago, IL 60601
 2                                                        Telephone: (312) 641-9750
                                                          Facsimile: (312) 641-9751
 3                                                        Email: gzelcs@koreintillery.com
                                                          Email: rewing@koreintillery.com
 4                                                        Email: rcortazar@koreintillery.com

 5                                                        Stephen M. Tillery
                                                          Steven M. Berezney, CA Bar #329923
 6                                                        Carol O’Keefe
                                                          KOREIN TILLERY, LLC
 7                                                        505 North 7th Street, Suite 3600
 8                                                        St. Louis, MO 63101
                                                          Telephone: (314) 241-4844
 9                                                        Facsimile: (314) 241-3525
                                                          Email: stillery@koreintillery.com
10                                                        Email: sberezney@koreintillery.com
                                                          Email: cokeefe@koreintillery.com
11
                                                          Joshua Irwin Schiller, CA Bar #330653
12                                                        BOIES SCHILLER FLEXNER LLP
                                                          44 Montgomery St., 41st Floor
13                                                        San Francisco, CA 94104
14                                                        Phone: (415) 293-6800
                                                          Fax: (415) 293-6899
15                                                        Email: jischiller@bsfllp.com

16                                                        Philip C. Korologos
                                                          Joanna Wright
17                                                        BOIES SCHILLER FLEXNER LLP
                                                          55 Hudson Yards, 20th Floor
18                                                        New York, NY 10001
19                                                        Phone: (212) 446-2300
                                                          Fax: (212) 446-2350
20                                                        Email: pkorologos@bsfllp.com
                                                          Email: jwright@bsfllp.com
21
                                                          Attorneys for Plaintiffs Maria Schneider and
22                                                        Pirate Monitor LTD
23
                                                          /s/ David H. Kramer
24                                                        David H. Kramer, SBN 168452
                                                          Maura L. Rees, SBN 191698
25                                                        Lauren Gallo White, SBN 309075
26                                                        WILSON SONSINI GOODRICH & ROSATI
                                                          Professional Corporation
27                                                        650 Page Mill Road
                                                          Palo Alto, CA 94304-1050
28                                                3
     Pltf. Pirate Monitor LTD’s FRCP 41(a)(1)(A)(ii) Voluntary Dismissal Pursuant to Stip.       5:20-cv-4423
         Case 3:20-cv-04423-JD Document 66 Filed 03/08/21 Page 4 of 4



                                                          Telephone: (650) 493-9300
 1                                                        Facsimile: (650) 565-5100
 2                                                        Email: dkramer@wsgr.com
                                                          Email: mrees@wsgr.com
 3                                                        Email: lwhite@wsgr.com

 4                                                        Brian M. Willen
                                                          WILSON SONSINI GOODRICH & ROSATI
 5                                                        Professional Corporation
                                                          1301 Avenue of the Americas, 40th Floor
 6                                                        New York, NY 10019-6022
                                                          Telephone: (212) 999-5800
 7                                                        Facsimile: (212) 999-5801
                                                          Email: bwillen@wsgr.com
 8
                                                          Attorneys for Defendants YouTube, LLC and
 9                                                        Google LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                4
     Pltf. Pirate Monitor LTD’s FRCP 41(a)(1)(A)(ii) Voluntary Dismissal Pursuant to Stip.   5:20-cv-4423
